Citation Nr: 0532058	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease (DJD) of the 
cervical spine.

2.  Entitlement to an initial compensable disability rating 
for sarcoidosis.

3.  Entitlement to an initial compensable disability rating 
for lichen simplex.

4.  Entitlement to an initial disability rating greater than 
30 percent for migraine headache.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1991 to March 2000.  
Her DD Form 214 shows an additional four months and 2 days of 
active service, the specific dates of which are not verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.  That RO issued 
the October 2002 rating decision that is, in part, the 
subject of the remand, below.  

The Board notes that the veteran's appeal originally included 
the issues of service connection for hypertension and for 
migraine headaches.  The RO resolved the former issue in the 
veteran's favor in a June 2000 rating decision.  The Board 
resolved the latter issue in the veteran's favor in an 
October 2002 decision.  Therefore, these issues are not 
currently before the Board.   

The case returns to the Board following a remand to the RO in 
August 2003.  

The issues of entitlement to an initial compensable 
disability rating for lichen simplex and entitlement to an 
initial disability rating greater than 30 percent for 
migraine headache are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has essentially normal range of motion of the 
cervical spine with little pain; there is no evidence of 
abnormal spinal contour, muscle spasm, guarding, weakness, or 
significant tenderness; maximum functional loss is estimated 
as mild.

3.  There is no evidence of pulmonary involvement and no 
evidence that the veteran has ever been treated with 
corticosteroids for sarcoidosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for DJD of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

2.  The criteria for an initial compensable disability rating 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic 
Codes 6600 and 6846 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  DJD of the Cervical Spine
 
The DJD of the cervical spine is evaluated as 10 percent 
disabling.  During the course of this appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new amendments in 
its May 2005 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO originally evaluated the disability under Diagnostic 
Code (Code) 5293, intervertebral disc syndrome.  Another 
potentially applicable diagnostic code is Code 5290, 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a (2002).  

Under the amended rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine provides for 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The 
potentially applicable diagnostic codes are Code 5237, 
lumbosacral or cervical strain, Code 5242, degenerative 
arthritis of the spine, and Code 5243, intervertebral disc 
syndrome.  

Initially, the Board notes that current medical evidence is 
negative for any assessment of intervertebral disc syndrome 
or for any evidence of degenerative arthritis in the cervical 
spine.  Therefore, the Board finds that the most appropriate 
diagnostic codes for application are Code 5290 under the 
previous version of the rating criteria and Code 5237 under 
the amended version.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

Under the previous version of the rating criteria, Code 5290 
provides for a 
20 percent disability rating for moderate limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a (2002).  See 
38 C.F.R. § 4.71a, Code 5003 (degenerative arthritis is 
evaluated as limitation of motion of the affected joint).    

Under the General Rating Formula, a 20 percent rating is 
assigned, in pertinent part, when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Note 2 to the 
General Rating Formula specifies, in pertinent part, that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees; and, that the normal combined range of motion of the 
cervical spine is 340 degrees.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a 20 percent rating under either version of 
the rating criteria.  38 C.F.R. § 4.7.  Both the October 1999 
VA pre-discharge examination and the April 2004 VA orthopedic 
examination showed essentially normal range of motion of the 
cervical spine with essentially no pain.  Specifically, the 
ranges of motion discussed in the latter examination do not 
meet the criteria for a higher rating set forth in the 
General Rating Formula for Disease and Injuries of the Spine.  
Moreover, there is no evidence of abnormal spinal contour, 
muscle spasm, or guarding, and no evidence of weakness or 
significant tenderness.  In fact, the April 2004 VA examiner 
opined that the veteran's functional loss, even with flare-
ups or after repetitive use, was estimated as mild only.  
Such reports only provide evidence against this claim.  

The Board cannot conclude that the overall disability picture 
more closely approximates the criteria for a 20 percent 
rating for limitation of motion under the previous Code 5290 
or under the amended Code 5237 and the General Rating Formula 
for Diseases and Injuries of the Spine. Id.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating greater than 10 percent for DJD 
of the cervical spine.  38 C.F.R. § 4.3.         

2.  Sarcoidosis

The veteran's sarcoidosis is evaluated as noncompensable 
(zero percent disabling) under Code 6846.  38 C.F.R. § 4.97.  
The next higher rating, 30 percent, is awarded when there is 
sarcoidosis with pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  

In this case, the Board finds that the overall disability 
picture does not more closely approximate the criteria for a 
compensable evaluation.  38 C.F.R. § 4.7.  Specifically, 
there is no significant evidence of pulmonary involvement and 
no evidence that the veteran has ever been treated with 
corticosteroids.  The report of the October 1999 VA pre-
discharge examination reflected complaints including 
weakness, pain, and weight loss.  However, physical 
examination and chest X-rays were normal.  The veteran had 
taken pain and anti-inflammatory medication only.  Similarly, 
the report of the April 2004 VA respiratory examination 
showed complaints only of occasional shortness of breath, 
cough with sputum, and decreased appetite.  Again, physical 
examination and chest X-rays were normal.  At that time, the 
veteran took no medications at all for sarcoidosis.  

In addition, the examiner's review of the veteran's records 
found no indication that she had ever been treated with 
steroids.  Accordingly, an increased rating under Code 6846 
is not warranted. Id.   

In the alternative, Code 6846 provides that sarcoidosis, as 
active disease or residuals, may be rated as chronic 
bronchitis (Code 6600) and any extra-pulmonary involvement 
may be evaluated under the specific body system involved.  

The Board initially notes that there is no significant 
evidence of extrapulmonary involvement to warrant a rating on 
that basis.  Under Code 6600, a 10 percent evaluation is in 
order when pulmonary function tests reveal forced expiratory 
volume in one second (FEV-1) of 71- to 80-percent predicted, 
or; the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) of 71 to 
80 percent, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66- to 
80-percent predicted.  38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46,723 (Sept. 5, 1996) (indicating that post-bronchodilator 
pulmonary function test results are used for rating 
purposes).    

The applicable pulmonary function test results from the 
October 1999 VA pre-discharge examination were as follows: 
FVC of 101 percent predicted, FEV-1 of 88 percent predicted, 
FEV-1/FVC of 68 percent.  The test results from the April 
2004 VA respiratory examination were as follows: FVC of 86 
percent predicted, FEV-1 of 84 percent predicted, FEV-1/FVC 
of 82 percent, and DLCO of 83 percent predicted.  These 
results do not satisfy the criteria for a 10 percent rating 
under Code 6600.  38 C.F.R. § 4.7.    

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for sarcoidosis.  38 C.F.R. § 4.3.  The appeal is denied.  
Both  service and post-service medical records provide 
evidence against this claim.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in March 2004, as well as information provided in the 
March 2000 rating decision and May 2000 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate her claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the May 2005 supplemental statement of 
the case includes the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the VCAA was not enacted until 
November 2000, after the rating decision at issue here, such 
that it was impossible for the RO to provide VCAA notice 
before the rating decision.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, the March 2004 VCAA letter 
cures that error, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Moreover, neither the veteran nor her representative has made 
any showing or allegation that the timing of VCAA notice 
results in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
Finally, the Board notes that the March 2004 VCAA letter 
specifically asks the veteran to provide any evidence in her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and several relevant 
medical examinations.  The veteran has not identified any VA 
medical treatment or authorized VA to obtain any records of 
private medical care.  As there is no indication that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 10 percent for DJD 
of the cervical spine is denied.

An initial compensable disability rating for sarcoidosis is 
denied.


REMAND

The service-connected lichen simplex is rated as 
noncompensable by analogy to Code 7806.  38 C.F.R. § 4.118.  
During the course of this appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  The amended rating 
criteria, in pertinent part, establish an evaluation based on 
the total area of the entire body affected or on the total 
affected exposed area.  

The reports of both the October 1999 VA pre-discharge 
examination and the April 2004 VA dermatology examination 
describe the areas affected by the service-connected lichen 
simplex.  However, neither examination report specifies the 
percentage of the entire body, or the percentage of exposed 
areas, affected by the disability.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, a remand is required to secure a new examination 
that includes all information necessary for rating purposes.  

Finally, in an October 2002 rating decision, the RO 
established service connection for migraine headaches, 
pursuant to the Board's October 2002 decision.  It assigned 
an initial disability rating of 30 percent.  In December 
2002, the RO received from the veteran a notice of 
disagreement with that evaluation.  There is no indication 
that the RO has furnished the veteran and her representative 
a statement of the case in response to that disagreement.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
her representative a statement of the 
case on the issue of entitlement to an 
initial disability rating greater than 
30 percent for migraine headaches.  The 
RO should afford the veteran the 
applicable period of time in which to 
perfect the appeal and proceed 
accordingly.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the extent and severity of the 
service-connected lichen simplex.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  In addition 
to describing the appearance and effects 
of the skin disability, the examiner is 
asked to provide the percentage of the 
entire body, and the percentage of 
exposed areas, affected by the service-
connected lichen simplex.  

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue of 
entitlement to an initial compensable 
disability rating for lichen simplex.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


